Richard B. Adkisson, Chief Justice, concurring. Rule 41 states very clearly that the sanction for failure to prosecute a case is dismissal without prejudice. This rule, adopted by this Court, supersedes all prior rules on this subject, inherent or otherwise. If this Court had intended that the trial courts retain the right to dismiss with prejudice for failure to prosecute, surely, we would have said so. The Reporter’s note No. 4 following this rule recites that the Federal Rule on this subject provides for a dismissal with prejudice and states the reason our rule was written as it is. I am hereby authorized to state that Purtle, J., joins in this concurrence.